Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 10/06/2021. As directed by the amendment: claims 12 and 16 have been amended, no claims have been withdrawn, claims 1-9 have been cancelled, and claims 18-19 have been added.  Thus, claims 10-19 are presently under consideration in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a contour line” and “the portion of the contour line being a side extending through the folded portions in the contour line” features in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Lacks antecedent bases for claim terminology (i.e. no folded portion ON the contour line). Nowhere in the specification explicitly stated that folded portions are on the contour line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ceraso (US 20100224622 A1) in view of GIMA (US 20190297679 A1) and SCHLIPF (US 20190297678 A1).
Regarding claim 10, Ceraso discloses a planar heating element (see figure 2, i.e. an electric heating panel), comprising: 
a heating wire (2, i.e. called a serpentine-shaped resistance) that is repeatedly folded (i.e. called serpentine-shaped or U-shaped bends) in a manner covering a plane (see figures 4 and 5, i.e. a planar serpentine) surrounded by a contour line (see figure 3, i.e. the perimeter of the cover 1COP of the rectangular shell 1 without the connector module MDC); and 
first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) configured to supply electric current to the heating wire (2), wherein the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) have a width that is greater (see figures 4-5, i.e. the pseudo-circular ends are wider than the resistive serpentine 2) than a width of the heating wire (see figures 4-5) (¶ 0038), 
the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) are located outside the plane, 
a heat generator (not labeled, see figures 1-2; ¶ 0036) included in the planar heating element (see figure 2, i.e. an electric heating panel) is only the heating wire (2, i.e. called a serpentine-shaped resistance) forming a series circuit, 
the heating wire (2, i.e. called a serpentine-shaped resistance) and the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) are 
the heating wire (2, i.e. called a serpentine-shaped resistance) includes linear portions (see figures 4-5) and folded portions (i.e. called serpentine-shaped or U-shaped bends), 
the heating wire (2, i.e. called a serpentine-shaped resistance) extends throughout the plane (see figures 4-5, i.e. a planar serpentine), 
the heating wire (2, i.e. called a serpentine-shaped resistance) includes a first end (see figures 4-5, i.e. the lower end of the resistive serpentine 2) located at the contour line and a second end (i.e. i.e. the upper end of the resistive serpentine 2) located at the contour line, and 
Regarding the limitation “the first conductive wire TRA (figs. 4-5, i.e. called pseudo-circular end) is connected to the first end (i.e. the lower end of the resistive serpentine 2) and follows an entirety of a portion (see figures 4-5) of the contour line extending from the first end toward the second end (i.e. i.e. the upper end of the resistive serpentine 2)”, at the time of the invention was made it would have been an obvious matter of design choice to a person of ordinary skill in the art to arrange the location of the conductive wires to follow the contour line as claimed instead of being perpendicular to the contour line as the prior art teaches because both locations/positions of the conductive wires would perform the function of the electrical resistivity equally well (MPEP.2144. 04).

except for the first and second conductive wires have a lower electrical resistivity than the heating wire, each of the folded portions are located on the contour line and connects ends of adjacent ones of the linear portions, and the portion of the contour line being a side extending through the folded portions in the contour line.
However, GIMA teaches the first and second conductive wires 30, 32, 34 (fig. 1, i.e. bus bars) have a lower electrical resistivity than the heating wire 22 (fig. 1, i.e. electrically conductive heated material such as a plurality of resistive heating wires) (¶ 0003, 0089). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ceraso‘s reference, to include such conductive wires arrangement as set forth above, as suggested and taught by GIMA, for the purpose of improving the heat generation efficiency of the electrically conductive heated material, while suppressing heat generation at the first bus bar and the second bus bar (¶ 0014).
Moreover, SCHLIPF teaches each of the folded portions (see figure 3a for example, i.e. the bended sections of the heating element 540) are located on the contour line (i.e. defines as the outline of the insulation plates 590, 591) and connects ends of adjacent ones of the linear portions (see figure 3a), and the portion of the contour line being a side extending through the folded portions in the contour line (i.e. the top and low sections of the outline extending through the bended sections of the heating element 540). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating element arrangement/configuration 
With respect to claim 11, Ceraso in view of GIMA and SCHLIPF discloses the limitations of the claimed invention as set forth above of which Ceraso further discloses wherein the width of the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) is greater than (see figures 4-5) or equal to two times the width of the heating wire (2, i.e. called a serpentine-shaped resistance).  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 18, Ceraso in view of GIMA and SCHLIPF discloses the limitations of the claimed invention as set forth above of which Ceraso further discloses wherein the first conductive wire TRA (figs. 4-5, i.e. called pseudo-circular end) extends from the first end (i.e. the lower end of the resistive serpentine 2) located at the contour line to follow the entirety of the portion (see figures 4-5) of the contour line extending from the first end toward the second end (i.e. i.e. the upper end of the resistive serpentine 2), except for the portion of the contour line being the side extending through the folded portions in the contour line. SCHLIPF teaches the portion of the contour line being a side extending through the folded portions in the contour line (i.e. the top and low sections of the outline extending through the bended sections of the heating element 540). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ceraso (US 20100224622 A1) in view of GIMA (US 20190297679 A1) and SCHLIPF (US 20190297678 A1) as applied to claim 10 above, and further in view of USAMI et al. (US 20170334364 A1).
Regarding claim 12, Ceraso in view of GIMA and SCHLIPF discloses all the limitations of the claimed invention as set forth above of which Ceraso further discloses wherein the heating wire and the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) form a current-carrying portion (i.e. underneath of cover 1COP), the planar heating element (i.e. an electric heating panel) further comprises: an insulation film 17B (fig. 7, i.e. electrically insulating material such as sheet of mica) that covers an entirety of the current-carrying portion (i.e. underneath of cover 1COP), except for a planar good thermal conductor that covers at least part of the current-carrying portion with the insulation film located between the planar good thermal conductor and the current-carrying portion.
However, USAMI et al. teaches a planar good thermal conductor (40A, i.e. a heated portion layer) that covers at least part of the current-carrying portion (47A, i.e. a heater) with the insulation film (47C, i.e. the PET sheet and a double-faced adhesive tape) located between the planar good thermal conductor (40A, i.e. a heated portion 
With respect to claim 13, Ceraso in view of GIMA, SCHLIPF, and USAMI et al discloses the limitations of the claimed invention as set forth above of which USAMI further discloses wherein the planar good thermal conductor (40A, i.e. a heated portion layer) covers at least part of the heating wire (47A, i.e. a heater) with the insulation film (47C, i.e. the PET sheet and a double-faced adhesive tape) located between the planar good thermal conductor (40A, i.e. a heated portion layer) and the heating wire (47A, i.e. a heater).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such arrangement of layers as set forth above, as suggested and taught by USAMI, for the purpose of providing the entire light transmissive portion can be heated substantially evenly by the heated portion (¶ 0039).
With respect to claim 14, Ceraso in view of GIMA, SCHLIPF, and USAMI et al discloses the limitations of the claimed invention as set forth above of which USAMI further discloses wherein the insulation film (47C, i.e. the PET sheet and a double-faced adhesive tape) is attached to the current-carrying portion (47A, i.e. a heater), and the planar good thermal conductor (40A, i.e. a heated portion layer) is attached to the insulation film (47C, i.e. the PET sheet and a double-faced adhesive tape).  It would .

Claims 15 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgajewski et al. (US 20190031116 A1) as applied to claim 10 above, and further in view of Ceraso (US 20100224622 A1) in view of GIMA (US 20190297679 A1) and SCHLIPF (US 20190297678 A1).
Regarding claims 15 and 10, Bulgajewski et al. discloses a vehicle windshield device 14 (fig. 1), comprising: 
a camera cover (not labeled, i.e. a sensor system housing); 
a camera unit 18 (fig. 1) located in the camera cover; 
a light blocking hood 16 (fig. 1, i.e. a glare shield) located in the camera cover; and 
a planar heating element 30 (fig. 2, i.e. a heater sheet) configured to heat the light blocking hood 16 (fig. 1, i.e. a glare shield), except for wherein the planar heating element is the planar heating element according to claim 10 (see figure 10 as set forth above).
However, Ceraso in view of GIMA and SCHLIPF teaches wherein the planar heating element is the planar heating element according to claim 10 (see claim 10 as set forth above). Therefore, it would have been obvious before the effective date of the 

Claim 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgajewski et al. (US 20190031116 A1) in view of Ceraso (US 20100224622 A1), GIMA (US 20190297679 A1), SCHLIPF (US 20190297678 A1), and USAMI et al. (US 20170334364 A1).
Regarding claim 16, Bulgajewski et al. discloses a vehicle windshield device 14 (fig. 1), comprising: 
a camera cover (not labeled, i.e. a sensor system housing); 
a camera unit 18 (fig. 1) located in the camera cover; 
a light blocking hood 16 (fig. 1, i.e. a glare shield) located in the camera cover; and 
a planar heating element 30 (fig. 2, i.e. a heater sheet) configured to heat the light blocking hood 16 (fig. 1, i.e. a glare shield),  
the first and second conductive wires 42a, 42b (fig. 2, i.e. conductive buses) are located outside the plane (see figure 2).
except for wherein the planar heating element includes a current-carrying portion and an insulation film that covers an entirety of the current-carrying portion, 
the current-carrying portion includes 
a heating wire that is repeatedly folded in a manner covering a plane surrounded by a contour line, and 
first and second conductive wires configured to supply electric current to the heating wire, 
the first and second conductive wires have a width that is greater than a width of the heating wire so that the first and second conductive wires have a lower electrical resistivity than the heating wire, 
a heat generator included in the planar heating element is only the heating wire forming a series circuit, 
the heating wire and the first and second conductive wires are configured to be a single band-shaped conductor formed from the same material, 
the heating wire includes linear portions and folded portions, 
each of the folded portions are located on the contour line and connects ends of adjacent ones of the linear portions, 
the heating wire extends throughout the plane, -5-Serial No. 17/262,589Docket No. OTI-030292 US PCT 
the heating wire includes a first end located at the contour line and a second end located at the contour line, 
the first conductive wire is connected to the first end and follows an entirety of a portion of the contour line extending from the first end toward the second end, the 
the vehicle windshield device further comprises a planar good thermal conductor that covers at least part of the current-carrying portion with the insulation film located between the planar good thermal conductor and the current-carrying portion.
However, Ceraso in view of GIMA and SCHLIPF discloses the limitations of the claimed invention as set forth above in claim 10 (same features) including of which Ceraso further discloses the planar heating element (i.e. an electric heating panel) further comprises: an insulation film 17B (fig. 7, i.e. electrically insulating material such as sheet of mica) that covers an entirety of the current-carrying portion (i.e. underneath of cover 1COP). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bulgajewski et al.‘s reference, to include such planar heating element as set forth, as suggested and taught by Ceraso in view of GIMA and SCHLIPF, for the purpose of improving the heat generation efficiency of the electrically conductive heated material, while suppressing heat generation at the first bus bar and the second bus bar (¶ 0014 of GIMA).
Moreover, USAMI et al. teaches a planar good thermal conductor (40A, i.e. a heated portion layer) that covers at least part of the current-carrying portion (47A, i.e. a heater) with the insulation film (46, 47C, i.e. the PET sheet and a double-faced adhesive tape) located between the planar good thermal conductor (40A, i.e. a heated portion layer) and the current-carrying portion (47A, i.e. a heater). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in 
With respect to claim 17, Bulgajewski et al. in view of Ceraso, GIMA, SCHLIPF, and USAMI et al. discloses the limitations of the claimed invention as set forth above of which Bulgajewski further discloses wherein the light blocking hood (16) includes the planar good thermal conductor (¶ 0016-0019).
With respect to claim 19, Bulgajewski et al. in view of Ceraso, GIMA, SCHLIPF, and USAMI et al. discloses the limitations of the claimed invention as set forth above of which Ceraso further discloses wherein the first conductive wire TRA (figs. 4-5, i.e. called pseudo-circular end) extends from the first end (i.e. the lower end of the resistive serpentine 2) located at the contour line to follow the entirety of the portion (see figures 4-5) of the contour line extending from the first end toward the second end (i.e. i.e. the upper end of the resistive serpentine 2), except for the portion of the contour line being the side extending through the folded portions in the contour line. SCHLIPF teaches the portion of the contour line being a side extending through the folded portions in the contour line (i.e. the top and low sections of the outline extending through the bended sections of the heating element 540). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating element arrangement/configuration as set forth above, as suggested and taught by SCHLIPF, for the purpose of facilitating 

Response to Amendment
Applicant’s amendment to the claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 10/06/2021, with respect to the rejection(s) of claim(s) 10 and 16 under Stabile et al. in view of Bulgajewski et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761         

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761